DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 5-7, filed on 05/23/2022, have been fully considered and are persuasive. In the light of the amendment to the claims and the arguments filed on 05/23/2022, the previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Herman Paris on 06/08/2022.
The application should be amended as follows:
		Cancel claims 4, 7 and 10. 
		Claim 5: delete number “4” in line 1, and add “1” immediately after the phrase “method of claim” disclosed in line 1.

	Allowable Subject Matter
Claims 1, 5-6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: WO2013/146278 to Yanagisawa et al., which teaches a dry cleaning method for cleaning a processing chamber wherein the processing chamber comprises a susceptor after a substrate is removed from the processing chamber of a substrate processing apparatus (English translation, page 13, lines 23-25) comprising the steps of supplying a cleaning gas for dry cleaning a first region (figure 10, reference number 204a (purge gas region) or 204b (purge gas region) or 201b (second processing region)) (English translation, page 13, lines 42-43, and page 14, lines 27-35), wherein the first region includes a substrate receiving region in the susceptor (see figures 3 and 10), and regionally supplying the cleaning gas to a second region (figure 10, reference number 201a (first processing region)) (English translation, page 14, lines 27-35), US 2014/0011370 to Kato et al., which teaches a method for cleaning a processing chamber comprising a susceptor with an inert gas supply from a gas supplying part (figure 12, #41) and a cleaning gas supply from a cleaning gas supply part (figure 12, #35) [0088-0089] (see figure 10 and 12), wherein the gas supply part (figure 12, #41) has a plurality of gas discharge holes [0051], and US 2018/0155829 to Tamura et al., which teaches a method for cleaning a processing chamber comprising a susceptor with a cleaning gas supply part comprising a plurality of cleaning gas discharge holes [0025].
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of regionally supplying the cleaning gas to a second region where the cleaning gas is difficult to reach in the step of supplying the cleaning gas to the first region by supplying the cleaning gas to the first region and supplying an inert gas to the first region to form a pressure wall of the inert gas to direct the cleaning gas toward the second region, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.I.R/Examiner, Art Unit 1714         

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714